DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following minor informalities: the limitation “wearing the separate file” appears to include a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (USPAPN 2018/0018627) in view of Moore et al. (USPAPN 2011/0265695).
Regarding claim 1, Ross discloses:
3receiving, at a computing device, an image captured by an imaging device, 4wherein the image depicts a visual feature and a corresponding spatial orientation associated 5with [an object] (see para [71], [130], [132], [164], and [165], from a plurality 
6accessing a database storing one or more known visual features with 7corresponding spatial orientations, each corresponding to a unique one of one or more known [objects]8] associated with a supply chain (see para [49], [54], [130], [132], and [152], querying a database of known feature vectors created from uniquely known bags associated with a transportation network, for matching with the generated feature vectors of the bag);
9matching the visual feature and the corresponding spatial orientation associated 10with the [object] with a known visual feature and corresponding spatial orientation in the one or 11more known visual features with corresponding spatial orientations in the database to uniquely 12identify the [object] as a known [object] from the one or more known [objects] associated with the 13supply chain (see para [54] and [130], matching the feature vectors of the bag (i.e., generated from the visual features and dimensional configurations of the bag) to the known feature vectors of the uniquely known bags (i.e., similarly generated from visual features and dimensional configurations of the uniquely known bags) in order to identify the bag as one of the uniquely known bags); and 
14storing data in the database for the known [object] (see para [130], updating the database for the uniquely known bag identified).
Ross does not disclose: a pallet; and pallets (i.e., Ross discloses, in para [30] and [49], that the bag/bags may be any other item uniquely identifiable in a supply chain, however, does not particularly disclose that pallets are such).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ross with Moore, wherein an object is uniquely identifiable from multiple objects of the same type based on the intrinsic visual features and dimensional configurations of the object, without the use of extrinsic features (e.g., barcodes or RFID tags), as disclosed by Ross, wherein such object/objects that need unique identification include pallet/pallets, as disclosed by Moore, for the purpose of logistical, cleaning, and sterilization processes (see Moore para [24] and [74]).

Regarding claim 2, Ross and Moore further disclose wherein the pallet does not 2include a physical tag showing or storing a pallet identifier (see rejection of claim 1, the feature vectors are generated based on the intrinsic visual features and dimensional configurations, without the use of extrinsic features).

Regarding claim 8, Ross and Moore disclose everything claimed as applied above (see rejection of claim 1).

Regarding claim 9, Ross and Moore further disclose wherein the imaging device comprises a mobile handheld computing device (see Ross para [32], the camera is a smartphone camera).

Regarding claim 12, Ross and Moore further disclose wherein the visual feature comprises a feature on a surface of the pallet (see Ross para [29] and [48], intrinsic visual features of the object depicted in the image includes location and shape of distinctive surface aspects).

Regarding claim 14, Ross and Moore further disclose wherein the visual feature comprises one or more selections from a group consisting of: holes, dents, textures, depressions, nail locations, and surface damage on the surface of the pallet (see rejection of claim 12, location and shape of distinctive surface aspects).

Regarding claim 15, Ross and Moore disclose everything claimed as applied above (see rejection of claim 1), and further disclose: one or more processors; and one or more memory devices comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see Ross para [170], a computer).

Regarding claim 16, Ross and Moore further disclose dimensions of the pallet (see rejection of claim 1, dimensional configurations).

Regarding claim 17, Ross and Moore further disclose wherein the spatial orientation comprises a location of the visual feature on the pallet (see rejection of claim 12, location and shape of distinctive surface aspects).
claim 18, Ross and Moore further disclose encoding the visual feature and the corresponding spatial orientation as a numerical vector (see rejection of claim 1, feature vectors).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of Souder et al. (USPN 10,824,904). Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 1, Souder discloses:
3receiving, at a computing device, an image captured by an imaging device, 4wherein the image depicts a visual feature and a corresponding spatial orientation associated 5with a pallet (see Souder claim 1, “”receiving, at a computing device, an image file generated by an imaging device, wherein the image file depicts a visual feature and a corresponding spatial orientation associated with a pallet);
6accessing a database storing one or more known visual features with 7corresponding spatial orientations, each corresponding to a unique one of one or more known pallets8] associated with a supply chain (see Souder claim 1, “vectors are 
9matching the visual feature and the corresponding spatial orientation associated 10with the pallet with a known visual feature and corresponding spatial orientation in the one or 11more known visual features with corresponding spatial orientations in the database to uniquely 12identify the pallet as a known pallet from the one or more known pallets associated with the 13supply chain (see Souder claim 1, “matching the set of vectors corresponding to the pallet with a set of known vectors in the one or more sets of known vectors to uniquely identify the pallet as a known pallet from the one or more known pallets associated with the supply chain, wherein the known pallet is associated with a unique pallet identifier”); and 
14storing data in the database for the known pallet (see Souder claim 1, “storing the data in the database”).
Subject matter recited in claims 2-20 may also be found in Souder claims 1-30.

Allowable Subject Matter
Claims 3-7, 10, 11, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable upon approval of a Terminal Disclaimer, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Ross and Moore disclose everything claimed as applied above (see rejection of claim 1), however, do not disclose the subject matter recited in these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Withrow et al. (USPN 10,867,301), Page et al. (USPAPN 2018/0227570), and Wood et al. (USPAPN 2013/0022238) each discloses using intrinsic visual features for recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Soo Jin Park/Primary Examiner, Art Unit 2668